DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarikaya et al. (US 2016/0217124).

Claim 1,
Sarikaya teaches a method implemented by one or more processors, the method comprising: receiving, at an interface of a client computing device, a user input that includes one or more natural language characters ([Figs. 3-4] [0022] an incomplete natural language expression is a string of characters; text, gesture or speech input); 
causing, based on at least a portion of the user input, a selectable graphical user interface (GUI) element to be rendered at a display interface of the client computing device, wherein the selectable GUI element includes natural language content characterizing an autofill suggestion for the user input; providing, to a server computing device from the client computing device, the autofill suggestion ([Figs. 3-4] [0067] [0084] [0087] generating a GUI; presenting the one or more domain applications to the user; a user can select the appropriate domain application; the selection of the appropriate domain application will confirm to the dynamic system the domain objective and actual intent of the user; the input is sent to one or more servers for analysis of the incomplete natural language expression);
subsequent to causing the selectable GUI element to be rendered at the display interface, but prior to receiving a user selection of the selectable GUI element: receiving, from the server computing device, command data that is generated based on the autofill suggestion, wherein the command data is accessible by one or more applications in furtherance of fulfilling one or more actions associated with the selectable GUI element ([Figs. 3-4] [0084-0087] the incomplete natural language expression input is sent to one or more servers for analysis; one or more intent predictions are received (the one or more intent predictions correspond to the one or more possible domains); the one or more predicted intents along with predicted slots may be presented to the user via GUI); 
receiving, subsequent to receiving the command data, the user selection of the selectable GUI element; and causing, in response to receiving the user selection of the selectable GUI element, the one or more applications to initiate performance of the one or more actions using the command data ([Figs. 3-4] [0067] a user can select the appropriate domain application; the selection of the appropriate domain application will confirm to the dynamic system the domain objective and actual intent of the user; executing the application).

Claim 2,
Sarikaya further teaches the method of claim 1, further comprising: receiving, from the server computing device, additional suggestion content that is based on the autofill suggestion for the user input; and causing, prior to receiving the user selection of the selectable GUI element, the additional suggestion content to be rendered at the display interface with the selectable GUI element ([Figs. 3-4] [0007] if the intent hypothesis is one that uses additional information (e.g., the intent is to create a calendar appointment, which would use date, time, attendees, etc.), then an analysis of the incomplete natural language expression and/or other contextual information occurs to obtain the additional information (e.g., finding information related to date, time, and attendees in or related to the incomplete input)).

Claim 3,
Sarikaya further teaches the method of claim 1, further comprising: causing, based on at least the portion of the user input, an additional selectable GUI element to be rendered at the display interface of the client computing device, wherein the additional selectable GUI element includes additional natural language content characterizing an additional autofill suggestion for the user input; providing, to the server computing device from the client computing device, the additional autofill suggestion, wherein the command data received from the server computing device is also based on the additional autofill suggestion; subsequent to causing the selectable GUI element and the additional selectable GUI element to be rendered at the display interface, but prior to receiving the user selection of the selectable GUI element: determining, at the client computing device, a respective priority for each of the selectable GUI element and the additional selectable GUI element, wherein each respective priority is based on historical interaction data that characterizes one or more previous interactions between a user and the one or more applications ([Figs. 3-4] [0007] [0022] [0025] [0050] [0067] [0084-0087] if the intent hypothesis is one that uses additional information (e.g., the intent is to create a calendar appointment, which would use date, time, attendees, etc.), then an analysis of the incomplete natural language expression and/or other contextual information occurs to obtain the additional information (e.g., finding information related to date, time, and attendees in or related to the incomplete input); if it is determined that input suggests a meeting cancelation, and the user is also taking a flight to the meeting destination prior to the scheduled meeting, then a determination may be made that the user likely wishes to cancel the flight; accordingly, a travel domain application may begin to run and prepopulate information sufficient to cancel the travel arrangements. the method of claim 1 is repeated with the additional information obtained; a multi-turn scenario is a scenario where an incomplete natural language expression is analyzed over more than one turn).

Claim 4,
Sarikaya further teaches the method of claim 3, wherein each respective priority is further based on other historical interaction data that characterizes one or more other previous interactions between one or more other users and the one or more applications ([0025] [0048] [0050] if it is determined that input suggests a meeting cancelation, and the user is also taking a flight to the meeting destination prior to the scheduled meeting, then a determination may be made that the user likely wishes to cancel the flight; accordingly, a travel domain application may begin to run and prepopulate information sufficient to cancel the travel arrangements; a multi-turn scenario is a scenario where an incomplete natural language expression is analyzed over more than one turn).

Claim 5,
Sarikaya further teaches the method of claim 1, wherein the command data is received from the server computing device while the user is providing an additional portion of the user input ([0045] the domain set predictor uses the possible domains identified by the natural language analysis component 130 and adds, modifies, or changes the possible domains based on other contextual information; information previously received, turn-based information (discussed further below), and display information may all be used to refine the set of possible domains).

Claim 6,
Sarikaya further teaches the method of claim 1, wherein the one or more applications include an automated assistant that is responsive to natural language input at one or more interfaces of the client computing device ([0088] digital assistant application of a client device).

Claim 7,
Sarikaya further teaches the method of claim 1, further comprising: subsequent to causing the selectable GUI element to be rendered at the display interface, but prior to receiving the user selection of the selectable GUI element: causing the one or more applications to execute a function for buffering a portion of the command data that is to be rendered via the client computing device in response to a user selecting the selectable GUI element ([0024-0025] if it is determined that input suggests a meeting cancelation, and the user is also taking a flight to the meeting destination prior to the scheduled meeting, then a determination may be made that the user likely wishes to cancel the flight; accordingly, a travel domain application may begin to run and prepopulate information sufficient to cancel the travel arrangements;).

Claim 8,
Sarikaya further teaches the method of claim 1, wherein providing the autofill suggestion to the server computing device includes: causing the server computing device to generate the command data using the autofill suggestion and a server natural language understanding (NLU) process, wherein the server NLU process is different from a client NLU process that is performed at the client computing device ([0073] the incomplete natural language expression may be received by an input recognition component 210; he input recognition component 210 may transmit the input over the network 205 for processing by the natural language analysis environment 206 on the server computing device 201.).

Claim 9,
Sarikaya teaches a method implemented by one or more processors, the method comprising: receiving, by a server computing device and from a client computing device, client data characterizing one or more autofill suggestions for a partial interface input received at the client computing device, wherein the client computing device renders the one or more autofill suggestions in response to the partial interface input at the client computing device ([Figs 2-4] server computing device 201 receives incomplete natural language expression from the client device 204);  
generating, based on the one or more autofill suggestions, command data that characterizes one or more application actions capable of being initialized at the client computing device by one or more respective applications; and prior to a user selecting, at the client computing device, a particular autofill suggestion of the one or more autofill suggestions: providing the command data to the client computing device, wherein, in response to receiving the command data, the client computing device causes a particular application of the one or more respective applications to access the command data in preparation for fulfilling a particular application action of the one or more application actions ([Figs. 3-4] [0022] the client device receives an incomplete natural language expression is a string of characters; text, gesture or speech input; ([Figs. 3-4] [0067] [0084] [0087] generating a GUI; presenting the one or more domain applications to the user; a user can select the appropriate domain application; the selection of the appropriate domain application will confirm to the dynamic system the domain objective and actual intent of the user; the input is sent to one or more servers for analysis of the incomplete natural language expression; [Figs. 3-4] [0084-0087] the incomplete natural language expression input is sent to one or more servers for analysis; one or more intent predictions are received (the one or more intent predictions correspond to the one or more possible domains); the one or more predicted intents along with predicted slots may be presented to the user via GUI; [Figs. 3-4] [0067] a user can select the appropriate domain application; the selection of the appropriate domain application will confirm to the dynamic system the domain objective and actual intent of the user; executing the application).

Claim 10,
The method of claim 9, further comprising: generating, at the server computing device, additional suggestion content that is based on the one or more autofill suggestions; and prior to the user selecting, at the client computing device, the particular autofill suggestion of the one or more autofill suggestions: causing the additional suggestion content to be rendered via an interface of the client computing device. (Claim 10 contains subject matter similar to claim 2, and thus is rejected under similar rationale)

Claim 11,
Sarikaya further teaches the method of claim 9, wherein the command data is received by the client computing device while the user is providing an additional input to append the partial interface input. (Claim 11 contains subject matter similar to claim 5, and thus is rejected under similar rationale)

Claim 12,
Sarikaya further teaches the method of claim 9, wherein the one or more respective applications include an automated assistant that is responsive to natural language input at one or more interfaces of the client computing device. (Claim 12 contains subject matter similar to claim 6, and thus is rejected under similar rationale)

Claim 13,
Sarikaya further teaches the method of claim 9, wherein causing the particular application of the one or more respective applications to access the command data in preparation for fulfilling the particular application action of the one or more application actions includes: causing the particular application to render a portion of the command data via one or more interfaces of the client computing device. (Claim 13 contains subject matter similar to claim 7, and thus is rejected under similar rationale)

Claim 14,
Sarikaya teaches a method implemented by one or more processors, the method comprising: receiving, at an interface of a client computing device, a user input characterizing a portion of an assistant command directed to an automated assistant, wherein the automated assistant is responsive to spoken utterances received at the client computing device ([Figs. 2-4] [0022] incomplete natural language expressions include incomplete textual input, touch input, gesture input, or speech input; real-time text input by a user to a digital assistant is incomplete at least until the user finishes typing in the input; recognition and extraction of the input, analysis of the input to determine a likely user intent, and execution of one or more applications based on the likely user intent); 
identifying, in response to receiving the user input, autofill suggestions based on the portion of the assistant command; generating, based on the autofill suggestions, client command data that characterizes each assistant action that is responsive to each autofill suggestion of the autofill suggestions; communicating, by the client computing device, the autofill suggestions to a server computing device via a network connection, wherein, based on the server computing device receiving the autofill suggestions, the server computing device performs operations that include: generating server command data that characterizes each additional assistant action that is responsive to each autofill suggestion of the autofill suggestions, and providing the server command data to the client computing device; causing, by the client computing device, one or more selectable suggestion elements to be rendered at the interface or another interface of the client computing device, wherein each selectable suggestion element of the one or more selectable suggestion elements includes respective content that is based on the autofill suggestions; subsequent to the client computing device rendering the one or more selectable suggestion elements, but prior to a user selecting a particular selectable suggestion element of the one or more selectable suggestion elements: receiving, from the server computing device, assistant command fulfillment data, wherein the assistant command fulfillment data is accessed by the automated assistant in furtherance of fulfilling one or more assistant actions or fulfilling one or more additional assistant actions ([Figs. 3-4] [0022] the client device receives an incomplete natural language expression is a string of characters; text, gesture or speech input; ([Figs. 3-4] [0067] [0084] [0087] generating a GUI; presenting the one or more domain applications to the user; a user can select the appropriate domain application; the selection of the appropriate domain application will confirm to the dynamic system the domain objective and actual intent of the user; the input is sent to one or more servers for analysis of the incomplete natural language expression; [Figs. 3-4] [0084-0087] the incomplete natural language expression input is sent to one or more servers for analysis; one or more intent predictions are received (the one or more intent predictions correspond to the one or more possible domains); the one or more predicted intents along with predicted slots may be presented to the user via GUI; [Figs. 3-4] [0067] a user can select the appropriate domain application; the selection of the appropriate domain application will confirm to the dynamic system the domain objective and actual intent of the user; executing the application).

Claim 15,
Sarikaya further teaches the method of claim 14, wherein the assistant command fulfillment data is received from the server computing device while the user is providing an additional portion of the assistant command. (Claim 15 contains subject matter similar to claim 5, and thus is rejected under similar rationale)

Claim 16,
Sarikaya further teaches the method of claim 15, further comprising: subsequent to the client computing device rendering the one or more selectable suggestion elements, but prior to the user selecting the particular selectable suggestion element of the one or more selectable suggestion elements: modifying a respective selectable suggestion of the one or more selectable suggestion elements based on the additional portion of the assistant command is being provided by the user ([0045] the domain set predictor uses the possible domains identified by the natural language analysis component 130 and adds, modifies, or changes the possible domains based on other contextual information; information previously received, turn-based information (discussed further below), and display information may all be used to refine the set of possible domains).

Claim 17,
The method of claim 14, further comprising: subsequent to the client computing device rendering the one or more selectable suggestion elements, but prior to the user selecting the particular selectable suggestion element of the one or more selectable suggestion elements: receiving, from the server computing device, additional suggestion content that is based on the autofill suggestion; and causing the additional suggestion content to be rendered via the interface or the other interface of the client computing device. (Claim 17 contains subject matter similar to claim 2, and thus is rejected under similar rationale)

Claim 19,
Sarikaya further teaches the method of claim 14, further comprising: subsequent to the client computing device rendering the one or more selectable suggestion elements, but prior to the user selecting a particular selectable suggestion element of the one or more selectable suggestion elements: causing the automated assistant to complete a particular assistant action of the one or more additional assistant actions using the assistant command fulfillment data ([0025] if it is determined that input suggests a meeting cancelation, and the user is also taking a flight to the meeting destination prior to the scheduled meeting, then a determination may be made that the user likely wishes to cancel the flight. Accordingly, a travel domain application may begin to run and prepopulate information sufficient to cancel the travel arrangements).

Claim 20,
The method of claim 14, wherein communicating the autofill suggestions to the server computing device via the network connection includes: causing the server computing device to generate the assistant command fulfillment data using the autofill suggestions and a server natural language understanding (NLU) process, wherein the server NLU process is different from a client NLU process that is performed at the client computing device. (Claim 20 contains subject matter similar to claim 8, and thus is rejected under similar rationale)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya et al. (US 2016/0217124) and further in view of Isaacson et al. (US 2015/0278922).

Claim 18,
Sarikaya further teaches the method of claim 17, wherein the additional suggestion content includes graphical content that is rendered at the interface or the other interface of the client computing device ([0025] if it is determined that input suggests a meeting cancelation, and the user is also taking a flight to the meeting destination prior to the scheduled meeting, then a determination may be made that the user likely wishes to cancel the flight; accordingly, a travel domain application may begin to run and prepopulate information sufficient to cancel the travel arrangements).
The difference between the prior art and the claimed invention is that Sarikaya does not explicitly teach wherein the graphical content characterizes a status of an operation being performed by a particular application that is associated with a particular autofill suggestion of the autofill suggestions.
Isaacson teaches wherein the graphical content characterizes a status of an operation being performed by a particular application that is associated with a particular autofill suggestion of the autofill suggestions ([0052] the user could be transferred to Amazon.com, logged into their account or joined into an existing session for the account, and presented with a screen which is the equivalent (or essentially or functionally equivalent) of the state as though the user had searched Amazon.com for "iPhone 5S 32 GB silver." From that state, the user could peruse the returned list of items and then perhaps choose an item, at which point the user could "one-click" purchase an iPhone).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Sarikaya with teachings of Isaacson by modifying method for understanding incomplete natural language query as taught by Sarikaya to include wherein the graphical content characterizes a status of an operation being performed by a particular application that is associated with a particular autofill suggestion of the autofill suggestions as taught by Isaacson for the benefit of helping to improve the processing of input via any input field (Isaacson [0169]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glover (US 2016/0179816) – Near real time auto-suggest search results
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656